Citation Nr: 1018138	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-23 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, 
due to radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1951 to April 
1954.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision of the RO that, in 
pertinent part, denied service connection for non-Hodgkin's 
lymphoma.  The Veteran timely appealed.

In June 2008 and in October 2009, the Board remanded the 
matter for additional development.

The issues of service connection for asbestosis, and 
entitlement to a total disability rating based on individual 
unemployability (TDIU) have been raised by the record, but 
have not been adjudicated by the RO.  Therefore, the Board 
does not have jurisdiction over them, and they are referred 
to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
and his representative when further action is required.


REMAND

The Veteran seeks service connection for non-Hodgkin's 
lymphoma, due to radiation exposure.   He contends that he 
was exposed to radiation and other chemicals while loading 
bombs and putting chemicals in the shells aboard the U.S.S. 
Kearsarge (CA-33) in Korea. There is an abundance of medical 
evidence showing treatment for non-Hodgkin's lymphoma.

In its October 2008 remand, the Board noted that lymphomas 
other than Hodgkin's disease are listed as "radiogenic 
diseases" under provisions of 38 C.F.R. § 3.311(b)(2).  
Hence, VA must adjudicate the claim for service connection 
for non-Hodgkin's lymphoma under the provisions of 38 C.F.R. 
§ 3.311 (2009).

The provisions of 38 C.F.R. § 3.311 (2009) compel the 
forwarding of all records pertaining to the Veteran's 
radiation exposure in service to the Under Secretary for 
Health.  The Under Secretary of Health is responsible for the 
preparation of a dose estimate, to the extent feasible, based 
on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  
In this case, the Veteran's records have not been forwarded 
for a dose estimate, despite meeting the requirements noted 
above.

The Veteran's service personnel records reflect that he 
served aboard the U.S.S. Kearsarge (CA-33) in Korea from 
December 1952 to May 1953.

The Board notes that a letter sent to the Veteran in July 
2008 requested that he complete a "Radiation Risk Activity 
Information Sheet." In October 2008, VA was notified that 
Form DD 1141, Record of Exposure to Radiation, was not a 
matter of record for the Veteran and not maintained.

Correspondence received from the Veteran in October 2008 
provides information regarding the Veteran's claimed exposure 
to mixed powder and liquids that were used in installing 
bombs on aircraft wings.  Although the Veteran responded to 
VA's July 2008 letter, his available records have not been 
forwarded to the Under Secretary of Health for a dose 
estimate as directed in the prior Remand.  

The Board also notes that a report of VA examination in March 
2009 includes a diagnosis of gastric lymphoma, diffuse large 
B-cell.  In May 2009, a VA examiner considered the Veteran's 
history of mixing napalm and dealing with napalm bombs in 
service, and found no evidence of an association between 
napalm and gastric lymphoma in the medical literature.  The 
examiner opined that there would be a less than 10 percent 
chance that the napalm exposure would have caused the 
Veteran's gastric lymphoma.
 
In its October 2009 remand, the Board asked that any 
information obtained regarding the Veteran's exposure to 
radiation in service be forwarded to the Under Secretary for 
Health, for purposes of obtaining a dose estimate.  
Information regarding the Veteran's exposure to radiation in 
service includes records of his service aboard the U.S.S. 
Kearsarge (CA-33) in Korea from December 1952 to May 1953; 
and records of his mixing powder and liquids that were used 
in installing bombs on aircraft wings, as stated by the 
Veteran.
 
Thereafter, if a positive dose estimate is rendered, a 
medical opinion should be obtained from the Under Secretary 
for Benefits as to whether non-Hodgkin's lymphoma was 
incurred in service based on the extent of the exposure.  See 
38 U.S.C.A. § 5103A(b), (d) (West 2002); 38 C.F.R. § 3.311.

The claim was not readjudicated and the Veteran was not 
provided a supplemental statement of the case as requested by 
the Board.  

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  In accordance with 38 C.F.R. 
§ 3.311(a)(2)(iii), forward the Veteran's 
records concerning his radiation 
exposure-including service personnel 
records showing service aboard the U.S.S. 
Kearsarge (CA-33) in Korea from December 
1952 to May 1953, and his October 2008 
correspondence regarding radiation 
exposure-to the Under Secretary for 
Health, for preparation of a dose 
estimate, to the extent feasible.  (If a 
specific estimate cannot be made, a range 
of possible doses should be provided.)  
If more information from the Veteran is 
required regarding specifics of his 
alleged exposure, he should be contacted 
and asked to provide the information.

2.  If the above-requested development 
results in a positive dose estimate, the 
claim must be referred to the Under 
Secretary for Benefits for consideration 
under 38 C.F.R. § 3.311(c).

3.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If a negative dose estimate is returned, 
the RO or AMC should consider the claim 
for service connection for non-Hodgkin's 
lymphoma on a direct basis.  If the 
benefits sought are not fully granted, 
the RO or AMC must furnish a SSOC, before 
the claims file is returned to the Board, 
if otherwise in order.

No action is required of the Veteran and his representative 
until they are notified by the RO or AMC.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


